            Case 1:20-cr-00333-LTS Document 28 Filed 08/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,


        -v-                                                           No. 20 CR 333

JOSE SERGIO MARTINEZ-AGUILAR et
al.,

                 Defendant(s).

-------------------------------------------------------x

                                                     ORDER

                 On July 29, 2020, the Government filed a proposed protective order and a letter

submission arguing that the proposed order is appropriate and reasonable. (See docket entry no.

24.) On July 30, 2020, counsel for defendant Sebastian Ramos filed a letter submission arguing

that the Government’s proposed order is overbroad and the Government should be required to

designate material it believes warrants protection. (See docket entry no. 27.)

                 The Government and counsel for Mr. Ramos are directed to meet and confer

promptly in a good faith effort to produce a stipulated protective order that permits the

Government to designate as “Confidential” information that would: (1) invade the privacy or

safety of third parties; (2) expose sensitive personal or business information; (3) impede or

jeopardize law enforcement efforts, or present a risk of prejudicial pretrial publicity and, if

necessary, to designate a further subset of information as “Sensitive” with more restrictive

protections. If no agreement on a form of order can be reached, the Government shall file a reply




MARTINEZ-AGUILAR - ORDER                                   VERSION AUGUST 3, 2020                  1
         Case 1:20-cr-00333-LTS Document 28 Filed 08/03/20 Page 2 of 2




by August 7, 2020, at 5:00 p.m.




              SO ORDERED.

Dated: New York, New York
       August 3, 2020



                                                 /s/ Laura Taylor Swain
                                                 LAURA TAYLOR SWAIN
                                                 United States District Judge




MARTINEZ-AGUILAR - ORDER               VERSION AUGUST 3, 2020                   2
